Case 1:20-cv-21558-KMW Document 21 Entered on FLSD Docket 06/08/2020 Page 1 of 10



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION
                                  Case No.: 1:20-cv-21558-KMW

   GOVERNMENT EMPLOYEES INSURANCE
   CO., et. al.
   Plaintiffs
   v.
   PALMETTO HEALTH MEDICAL CENTER,
   CORP., et.al.
   Defendants
   _______________________________________

     PALMETTO’S REPLY TO GEICO’S RESPONSE TO THEIR MOTION TO DISMISS
                     GEICO’S LAWSUIT AGAINST THEM

          Defendants, Palmetto Health Medical Center, Dr. Jose Gomez-Cortes, Adrian Hernandez,

   Martha Torres, and Tamara Hernandez (collectively “Palmetto”) by and through their

   undersigned counsel, do hereby submit the following Reply to GEICO’s Response to

   Defendants’ Motion to Dismiss, and in support thereof aver as follows:

   I.     GEICO’S RESPONSE IS JUST A PAEAN TO ITS OWN OPINIONS

          GEICO clearly has a vision of how the PIP system in Florida ought to work better to

   serve GEICO’s bottom line. In the reality GEICO is attempting to create through the federal

   court system, board-certified medical doctors who’ve identified the need for a patient to receive

   what GEICO calls uncomplicated rehabilitative therapies needed as the result of an auto

   accident, would be required to stand in the room watching as each such therapy is administered

   before GEICO would have any responsibility to pay for it.

          GEICO’s Response to Palmetto’s Motion to Dismiss admits its goal is to establish such a

   restriction as the law of the land by painting an apocryphal picture of “a single physician in the

   middle of downtown Miami with a cell phone” supervising “thousands” of physical therapy


                                                    1
Case 1:20-cv-21558-KMW Document 21 Entered on FLSD Docket 06/08/2020 Page 2 of 10



   services performed “within a 20-mile or 30-minute radius of that spot.” GEICO urges the Court

   to decline the “invitation to create such a rule” (ECF 19, pg. 8).

            Defendants advocate no such rule. But GEICO’s scare tactic is revealing because it

   affirms the basic argument of Palmetto’s Motion to Dismiss in that it lays bare the fallacy of

   GEICO’s fraud accusation.

            To see the fallacy, forget for the moment that in today’s Zoom reality a simple cell

   phone enables physicians to be virtually (and thus fully) present in any medical facility in the

   world at the push of a button; that a simple cell phone enables physicians not just the ability to

   supervise but actively participate remotely in any type of medical procedure as it occurs in real

   time.

            Focus instead on the implicit admission contained in GEICO’s straw man argument. It

   concedes the entire point of Palmetto’s Motion to Dismiss, which is simply that Florida law

   regarding the specific level of supervision required of licensed medical doctors over physical

   therapies they have prescribed for PIP patients is not so clear as GEICO alleges.

            Once one understands the lack of clarity in the law of supervision, it becomes readily

   apparent that GEICO’s recent blitzkrieg of multiple massive fraud litigations against medical

   providers in federal courts across Florida are nothing more than GEICO’s “invitation to create a

   rule.”

            GEICO is using the federal courts to sidestep the legislature entirely. Its aim is to take

   advantage of the notice pleading system of federal court, which requires most allegations to be

   accepted as true, in order to create precedent permitting sweeping accusations of criminal fraud

   to proceed on nothing more than GEICO’s self-serving construction of the law. By creating such

   precedent, GEICO will have effectively established the law it wants to exist in Florida.



                                                      2
Case 1:20-cv-21558-KMW Document 21 Entered on FLSD Docket 06/08/2020 Page 3 of 10



           This is because lawsuits such as these are financially impossible for any medical provider

   to litigate fairly. There is no hope of an even playing field when one of the combatants is a

   Fortune 500 company with unlimited resources and a profit motive to win the case. The only

   protection PIP doctors in Florida have against being branded Mafia Dons is the gate keeping

   function of the federal rules which require every plaintiff to set forth a plausible basis for so

   devastating an accusation as fraud.1

           To appreciate that GEICO is attempting to merely manufacture pleading precedent rather

   than file legitimate grievances, look no further than its Response to Palmetto’s Motion to

   Dismiss, which relies almost exclusively on its own successes in getting other federal courts to

   allow its lawsuits past the pleading stage. But like every investment banker in America learned

   in 2008, just because you were successful in the past does not mean you were actually right

   about anything.

           GEICO cites to four of its federal “successes” and characterizes them as “based on

   virtually identical allegations” as are raised in this case.

           They are not.

           The arguments raised by the Defendants and the Court’s reasoning in these prior cases

   demonstrates that they are inapposite to the argument of Palmetto in this case, which centers

   entirely on the implausibility of GEICO’s singular legal conclusion serving as the basis for

   alleging intentional fraud.

           The federal cases cited by GEICO are found on page 7 of its Response.




   1
    See U.S. ex rel. Nathan v. Takeda Pharm. N. Am., Inc., 707 F.3d 451, 456 (4th Cir. 2013)(The purposes of Rule 9(b)
   are to provide notice to a defendant of its alleged misconduct, prevent frivolous suits, eliminate fraud actions in
   which all the facts are learned after discovery, and protect defendants from harm to their goodwill and
   reputation)(emphasis added).

                                                            3
Case 1:20-cv-21558-KMW Document 21 Entered on FLSD Docket 06/08/2020 Page 4 of 10



           The first and most obvious distinction is that in each of the prior cases, rather than

   plausibility, the Defendants argued that “massage therapists without physical therapist licenses

   may lawfully perform physical therapy services pursuant to an exception to the general

   prohibition” against doing so found in Fla. Stat. § 486.161(1). See, e.g., GEICO v. Luis Lopez

   Mas 19-cv-21183, ECF 71, Pg. 8. The Palmetto Defendants have raised no such argument in

   their Motion to Dismiss and, as such, the reasoning of the Court in Lopez Mas regarding it has

   no applicability here.2

           What is germane to the argument Palmetto has made to this Court is the further

   discussion by this Court in Luis Lopez Mas, which discussion is not found in the other cases

   listed by GEICO, nor referenced in GEICO’s Response.

           The reason GEICO omits the Court’s further discussion in Lopez Mas is because it

   highlights the simple reality that Florida law regarding the level of supervision required of a

   licensed medical doctor over straightforward physical therapy services he has prescribed is

   convoluted, complex, and not conducive to simple analysis. For example, the Court noted that

   with respect to physician assistants, indirect supervision, which merely requires “the easy

   availability or physical presence of the licensed physician for consultation and direction” and

   “the availability to communicate by way of telecommunication,” is specifically permitted. See

   19-cv-21183, ECF 71, Pg 10, citing Fla. Stat. § 458.347(f) and Fla. Admin. Code 64B8-

   30.001(5).




   2
    GEICO cites three other of its federal cases as having elicited the “same” reasoning as the Court in Lopez Mas.
   But in Quality Diagnostics, S.D. Fla. 18-20101, even GEICO admits that the Court’s one page Order did not reach the
   merits of any motion as it was denied on procedural grounds. In Alternative Medical Center of Florida, Inc., S.D.
   Fla. 17-21375, the Court denied Defendants’ Motion as procedurally defective and as offering merely vague and
   conclusory assertions that GEICO’s Complaint failed to track the elements of the claims made (ECF #17, pg. 3). In
   DG Esthetic, S.D. Fla. 18-20921, the Defendant doctor raised entirely different arguments than in this case and
   then at oral argument voluntarily withdrew the arguments which were made. (See ECF #31).

                                                           4
Case 1:20-cv-21558-KMW Document 21 Entered on FLSD Docket 06/08/2020 Page 5 of 10



          Along these lines it is worth noting that indirect supervision is also allowed by Florida

   law for chiropractors over registered chiropractic assistants who perform essentially the same

   services which are at issue in this case. See Fla. Sta. §460.4165.

          In this case, GEICO admits that Dr. Gomez-Cortes was supervising treatments of health

   problems which GEICO itself characterizes throughout its Complaint as being of “low severity,”

   and the treatments were provided by assistants whom, though unlicensed, obviously have

   specific education and training in the proper provision of the treatments.

          It is one thing to allege Palmetto was ultimately incorrect about the complicated

   regulatory and statutory scheme regarding what type of supervision is required by a medical

   doctor. It is quite another to allege that Palmetto and its people engaged in a vast criminal

   conspiracy to defraud GEICO based solely on having submitted bills which may ultimately be

   determined to have been incorrect.

          This is the crux of Palmetto’s plausibility argument, which GEICO’s Response just

   ignores. The complex interaction amongst Florida’s PIP law, the Medical Practice Act, the

   Healthcare Clinic Act, Medicare Guidelines, and various sections of the Florida Administrative

   Code, is not the equivalent of a jaywalking statute. But this is exactly GEICO’s premise for

   alleging fraud. GEICO weaves its way through a tapestry of dense state and federal regulations

   and comes out with a legal conclusion it announces to be obvious; so obvious, according to

   GEICO, that every medical provider in Florida who does not abide by it is basically John Gotti.

          The premise of Palmetto’s Motion to Dismiss is simple: If GEICO’s legal conclusion is

   not as black and white as GEICO says it is then its Complaint fails to plausibly allege any fraud.

   II.    PLAUSIBILITY IS THE THING




                                                    5
Case 1:20-cv-21558-KMW Document 21 Entered on FLSD Docket 06/08/2020 Page 6 of 10



           Plausibility is the bugaboo for GEICO, which is why it so nakedly attempts to recast

   Palmetto’s argument concerning the implausibility of its allegations into one which asserts a lack

   of justifiable reliance as its basis. On page of 9 of its Response, GEICO summarizes its

   mischaracterization in this regard by stating that “GEICO was entitled – as a matter of law – to

   rely on the representations in the Moving Defendants’ PIP claims.” (emphasis in the original).

           Once again GEICO’s protestations make Palmetto’s point. The circular factual support

   offered by GEICO to state its claim demonstrates that GEICO never actually reviewed the bills

   of Palmetto before issuing the payments it now claims to have been defrauded out of. Even

   assuming GEICO is correct that it is “entitled as a matter of law” to rely on the representations of

   Palmetto, it is beyond cavil that GEICO cannot have relied on something it never even reviewed

   in the first place.

           And here again we see GEICO’s litigation onslaught for what it really is – an end run

   around a PIP regulatory scheme which GEICO feels disadvantages its bottom line. The Florida

   legislature has provided specific mechanisms for insurers to challenge any aspect of PIP billing,

   particularly that which an insurer suspects may involve fraudulent conduct (e.g. Fla. Sta.

   §627.736(6)(b) and § 627.736(4)(i). The PIP statute, however, obviously contemplates that

   insurers are actually reviewing documentation and bills submitted before deciding to issue

   payment; how else could any insurer formulate a request for more information or deny payment

   based on a reasonable belief that a fraudulent insurance act has occurred?

           GEICO’s Complaint demands that the Court credit it with having acted with justifiable

   reliance based merely on the allegation that it paid a bill, even when the remaining allegations of

   its Complaint clearly demonstrate that it paid each bill without ever looking at a single one of

   them. Palmetto, on the other hand, is not asking the Court to find that GEICO did not act with



                                                    6
Case 1:20-cv-21558-KMW Document 21 Entered on FLSD Docket 06/08/2020 Page 7 of 10



   justifiable reliance, but rather that its failure to plead facts establishing justifiable reliance makes

   its entire fraud allegation implausible.

           Because every one of GEICO’s causes of action is premised entirely on fraud, and

   because fraud is not plausibly alleged, each claim must be dismissed as a matter of law.

   III.    “BECAUSE I SAID SO” IS NOT A LEGITIMATE ARGUMENT

           GEICO defends its allegations against Martha Torres as if Ms. Torres is a child overly

   insistent on too many sweets rather than a vulnerable low-wage earner whose entire personal and

   professional life stands to be ruined by a massive federal lawsuit accusing her of being the

   equivalent of a foot soldier in the Gambino crime family. In sum, GEICO argues that its fraud

   claims against Ms. Torres are adequately pleaded because its fraud claims are adequately

   pleaded.

           GEICO simply ignores the fact that its own Complaint identifies Ms. Torres as having

   accurately reported everything she ever did. It ignores the fact that its own Complaint admits

   that Ms. Torres did nothing to conceal any aspect of what she was doing at any time at Palmetto

   because she signed her name to every record she created. (See ECF 1,¶108(i-xxx).

           GEICO’s Complaint does not contain a single factual allegation concerning Ms. Torres’

   involvement in creating or submitting the HCFA forms which are the entirety of

   misrepresentations alleged to have been made. GEICO offers no facts to support an allegation

   that Ms. Torres even knew what information was on the HCFA forms.

           Even giving GEICO all benefit of the doubt, its accusations against Ms. Torres add up

   only to the mere possibility that she knew what statements were made on HCFA forms which

   GEICO claims to have been fraudulent. There are still no facts alleged to demonstrate that she

   knew any such statements were false.



                                                      7
Case 1:20-cv-21558-KMW Document 21 Entered on FLSD Docket 06/08/2020 Page 8 of 10



          Simply put, Rule 9(b) exists to protect people like Ms. Torres from being included in

   lawsuits such as GEICO’s.

   IV.    A FRAUD COMPLAINT SHOULD NOT READ LIKE A TAKE-OUT MENU

          GEICO’s Response to Palmetto’s request for a more definite statement poignantly

   demonstrates GEICO’s purpose for filing this lawsuit, which is merely to lodge a Complaint that

   gets past the pleading stage. Whether there is any substance behind its averments is irrelevant as

   it expects never to actually have to prove any of them. This is why GEICO characterizes as a

   “straightforward” accusation of fraud that a specific treatment on a specific date:

          A. Was not actually provided;

          B. Was provided but not reasonable and necessary;

          C. Was provided, reasonable and necessary, but was not properly supervised;

          D. All of the above; or

          E. Some combination of the above.

          There are 17,498 individual dates of service alleged to be fraudulent. For each one,

   GEICO offers Palmetto the above menu of choices to identify the fraud being alleged. GEICO

   glosses over this with a shrug, arguing that it has essentially alleged all fraud all the time and

   Palmetto can just admit or deny that it committed all fraud all the time. In this “let them eat

   cake” attitude we see again how GEICO views the federal pleading process – as a pesky

   formality devoid of any substantive requirements.

          But Rule 8 says otherwise in its requirement that each “denial must fairly respond to the

   substance of the allegation” made in a Complaint. (Fed. R. Civ. P. 8(2)). And contrary to

   GEICO’s disdainful view of the Rules, blanket denials are “almost never appropriate under the




                                                     8
Case 1:20-cv-21558-KMW Document 21 Entered on FLSD Docket 06/08/2020 Page 9 of 10



   Federal Rules of Civil Procedure. Spencer v. Coventry Health & Life Ins. Co., No. 2007 WL

   4577647, at *1–2 (S.D. Ala. Dec. 27, 2007).

          Nor is it fair, as GEICO suggests in its Response, that Palmetto can just figure out in

   discovery what the specific allegation of fraud against them with respect to each date of service

   actually is. The “clear intent” of Rule 9’s particularity requirement “is to eliminate fraud actions

   in which all the facts are learned through discovery after the complaint is filed. Friedlander v.

   Nims, 755 F.2d 810, 813 (11th Cir. 1985).

   V.     CONCLUSION

          GEICO is entitled to its opinion about the levels of supervision required of medical

   doctors over physical therapy services provided to PIP patients. It is even entitled to believe that

   its opinion is so unassailably correct that no one can reasonably question it. But GEICO’s

   opinions are obviously not facts, nor law. In order to plausibly allege that the Palmetto

   Defendants committed intentional fraud, GEICO must allege more than that they did not comply

   with GEICO’s view of how the world should be.



                                                         Respectfully Submitted,


                                                         /s/ Kenneth B. Schurr
                                                         Kenneth Schurr, Esq.
                                                         2030 S. Douglas Rd.
                                                         Coral Gables, FLA 33134

                                                         Andrew P. Baratta (Pa. Bar No. 82250)
                                                         Pro Hac Vice
                                                         Baratta, Russell & Baratta
                                                         3500 Reading Way
                                                         Huntingdon Valley, Pa. 19006
                                                         215-914-2222
                                                         215-914-2118 (facsimile)
                                                         andrew@barattarussell.com


                                                     9
Case 1:20-cv-21558-KMW Document 21 Entered on FLSD Docket 06/08/2020 Page 10 of 10



                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on June 8th, 2020, I electronically filed the foregoing
   document with the Clerk of the Court using the CM/ECF system, which will provide notice to
   the counsel of record on the attached service list.


                                         SERVICE LIST

   Kenneth B. Schurr
   Law Offices of Kenneth B. Schurr, P.A.
   2030 S. Douglas Road, Suite 105
   Coral Gables, FL 33134
   counselken@schurrlaw.com

   Andrew P. Baratta (Pro hac vice)                         John P. Marino
   Baratta, Russell & Baratta                               Lindsey R. Trowell
   3500 Reading Way                                         Kristen Wenger
   Huntingdon Valley, Pa. 19006                             Smith, Gambrell & Russell, LLP.
   215-914-2222                                             50 North Laura Street, Suite 2600
   215-914-2118 (facsimile)                                 Jacksonville, Florida 32202
   andrew@barattarussell.com                                jmarino@sgrlaw.com
   counsel for Defendants, Palmetto Health                  ltrowell@sgrlaw.com
   Medical Center Corp, Adrian Hernandez Aleman,            kwenger@sgrlaw.com
   Jose De Jesus Gomez-Cortes, and Martha I Torres and      Counsel for Plaintiffs
   Tamara Y. Hernandez

   Timothy J. Bang (pro hac vice)                           Christian Carrazana
   Rivkin Radler, LLP.                                      Christian Carrazana, P.A.
   926 RXR Plaza                                            100 NE 15 Street, Suite 101B
   Uniondale, New York 11556                                Homestead, FL 33030
   Timonthy.bang@rivkin.com                                 christian@carrazana-legal.com
   Counsel for Plaintiffs                                   Counsel for Defendants,
                                                            Fernandez Medical Services, Inc.,
   Richard John Diaz                                        Maday Fernandez, Randy Diaz and
   3127 Ponce De Leon Blvd                                  Sergios Castellanos
   Coral Gables, FL 33134
   Rick@rjdpa.com
   Counsel for Defendants, Irene Cabrera and
   Jose Ramon Cabrera
   Roberto Pertierra
   2655 Le Jeune Road
   Coral Gables, FL 33134
   robertopertierra@gmail.com
   Counsel for Defendants, Irene Cabrera and
   Jose Ramon Cabrera

                                                10
